 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Union of Operating Engineers, LocalNos. 77, 77-A, 77-RA, 77-B, 77-C, 77-D,AFL-CIO and Bricklaying, Inc. and Laborers'International Union of North America, LocalUnion 74, AFL-CIO. Case 5-CD-261September 11, 1980DECISION AND DETERMININATIONOF DISPUTEThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Bricklaying, Inc., hereincalled the Employer, alleging that InternationalUnion of Operating Engineers, Local Nos. 77, 77-A, 77-RA, 77-B, 77-C, 77-D, AFL-CIO, hereincalled the Respondent or the Engineers, had violat-ed Section 8(b)(4)(D) of the Act by engaging incertain proscribed activity with an object of forc-ing or requiring the Employer to assign certainwork to its members rather than to employees rep-resented by Laborers' International Union of NorthAmerica, Local Union 74, AFL-CIO, herein calledthe Laborers.Pursuant to notice, a hearing was held beforeHearing Officer Robert L. Clayton on June 26 and30 and July 1, 1980. All parties appeared and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evi-dence bearing on the issues.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a Delaware corporation with its principalplace of business in Brentwood, Maryland, is en-gaged in the business of general masonry construc-tion. During the past year, the Employer pur-chased finished products from outside the Statehaving a value of $50,000. The parties also stipulat-ed, and we find, that the Employer is engaged incommerce within the meaning of Section 2(6) and(7) of the Act and it will effectuate the purposes ofthe Act to assert jurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the En-gineers and the Laborers are labor organizationswithin the meaning of Section 2(5) of the Act.I The name appears as amended at the hearing.252 NLRB No. 16III. THE DISPUTEA. Background and Facts of the DisputeThe Employer is engaged in the masonry con-struction business in the Washington, D.C., area.The Employer has a subcontract with BaltimoreContractors, Inc., to perform certain masonry workat the Dirksen Senate Office Building in Washing-ton, D.C. The Employer is signatory to a collec-tive-bargaining agreement between ConstructionContractors Council-AGC Labor Division, Inc.,herein called CCC, and the Laborers.2In addition,through its membership in the Mason ContractorsAssociation of America and the Mason ContractorsAssociation of the District of Columbia, the Em-ployer is contractually obligated to the collective-bargaining agreement between these employer or-ganizations and the Laborers' International Union.There is also in effect a collective-bargainingagreement between the Engineers and CCC, whichthe Respondent contends, but the Employer denies,is binding on the Employer. Both CCC contractscontain provisions that require signatory employersto assign the disputed work (operation of forklifts)to the respective Unions. The Engineers-CCC con-tract contains a provision which provides that anyjurisdictional dispute shall be submitted to the Im-partial Jurisdictional Disputes Board, herein calledthe IJDB, for settlement in accordance with theplan adopted by the Building and ConstructionTrades Department, AFL-CIO, herein called theBCTD. The Employer's contracts with the Labor-ers do not contain such a provision.Pursuant to its contract with the Laborers andconsistent with its past practice, the Employer as-signed the disputed work to employee members ofthe Laborers. As of May 1980, the Employer em-ployed approximately 21 employees, of whom 13were members of the Laborers, 7 were members ofBricklayers Local Union No. 6, and 1 was amember of the Engineers, and operated a hoist.Employee members of the Engineers and the La-borers also were employed by other employers onthe jobsite, including Dan LaPore & Sons, subcon-tractor, and J. W. Bateson Co., Inc., contractor,both of whom are signatories to the Engineers-CCC contract.On May 13, 1980,3the Engineers submittedclaims to the IJDB concerning the operation offorklifts for LaPore and Bateson by employeemembers of the Laborers. On June 2, the IJDBawarded this work to employee members of theEngineers.2 The Employer is not a member of CCC.3 All dates are 1980 unless otherwise specified106 OPERATING ENGINEERS, LOCAL NOS. 77, ET AL.On the morning of June 5, members of the Engi-neers employed by various employers on the job-site engaged in a work stoppage for 1-1/2 to 2-1/2hours to protest the Employer's assignment of theforklift work to members of the Laborers.4TheEngineers members subsequently returned to workand there has been no further work stoppage at thesite.On June 23, the Engineers submitted a claim tothe IJDB concerning the Employer's assignment ofthe disputed work to employee members of the La-borers and on July 11, the IJDB awarded the workto employee members of the Engineers.5B. The Work in DisputeThe work in dispute involves the operation of aforklift which transports and hoists masonry mate-rials in servicing masons employed by the Employ-er at the Dirksen Senate Office Building construc-tion site in Washington, D.C.C. The Contentions of the PartiesThe Employer contends that the disputed workshould be assigned to its employees represented bythe Laborers, relying on the collective-bargaininghistory, employer and area practice, relative skills,and economy and efficiency of operation. The Em-ployer further contends that it does not have a col-lective-bargaining agreement with the Engineersand that there is no mutually agreed-upon methodfor voluntary adjustment of the dispute. The La-borers agrees that the Employer's assignment ofthe disputed work is proper and in accord with itscollective-bargaining agreements and Employerand area practice.The Respondent takes the position that there isan agreed-upon method for voluntary adjustmentof the dispute based upon the Engineers-CCC con-tract and the affiliation of both labor organizationswith the BCTD. According to the Respondent, theEmployer has agreed to be bound by the Engi-' Although the Engineers members carried no picket signs, distributedno leaflets, and did not expressly state why they were not working, thereis no dispute concerning the purpose of the work stoppage and therecord clearly establishes that it was to protest the Employer's assign-ment of the disputed work to the members of the Laborers. Thus, theevidence shows that on or about June 4, 2 days after the IJDB hadawarded the LaPore and Bateson forklift work to members of the Engi-neers, representatives of the Engineers indicated to Baltimore Contractorsthat the Engineers was claiming the forklift work performed by the Em-ployer. In addition, on this same date and apparently in response to con-versations between Engineers' and Baltimore Contractors' representa-tives, Baltimore Contractors contacted the Employer and requested thatit not use employee members of the Laborers to operate its forklifts. Fi-nally, the Respondent does not contend that there is not reasonable causeto believe that Sec. 8(b)(4XD) has been violated.5 The IJDB decision issued after the hearing in this case closed. How-ever, at the hearing, the Respondent requested that the decision become apart of the record, and it attached a copy to its brief. No party objectedto receipt of this decision.neers-CCC contract. Alternatively, the Respondentcontends that the work should be assigned to itbased on collective-bargaining history, industry andarea practice, awards of the IJDB, interunionagreements, and economy and efficiency of oper-ation.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that (1) there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and (2) that the parties have not agreedupon a method for the voluntary adjustment of thedispute.1. It is clear that the Respondent engaged in awork stoppage at the jobsite and that such workstoppage was to protest the Employer's assignmentof the disputed work to employee members of theLaborers.6Accordingly, we find that reasonablecause exists to believe that the Respondent violatedSection 8(b)(4)(D) of the Act.2. Before the Board will defer to an agreed-uponmethod for settlement of a dispute, the agreementmust bind all the parties, including the Employer.7Although both Unions are bound to the IJDB byvirtue of their membership in the BCTD, it is un-disputed that neither the Employer's contracts withthe Laborers nor its subcontract with BaltimoreContractors contains a clause obligating the Em-ployer to submit jurisdictional disputes to theIJDB. The Engineers-CCC contract does containsuch a clause and the Respondent contends that theEmployer is bound to this agreement. We do notagree with the Respondent's contention.According to the Respondent, the Employersigned a memorandum agreement on October 2,1961, pursuant to which it agreed to be bound tothe then current Engineers-CCC contract. It fur-ther contends that that contract contained an auto-matic renewal clause and that the Employer hasnever given the contractually required notice oftermination. Thus, the Employer is bound to thecurrent contract, which is a successor to the 1961agreement. The Respondent did not produce thealleged memorandum agreement, claiming that itspre-1975 files had been lost or destroyed, but basesits claim on a file index card which indicates thatsuch an agreement exists. The Respondent furthercontends that the Employer's conduct since at least1976 in adhering to the terms of the Engineers-CCC contract as to engineers it employs manifests6 See fn 4, supra..¥L.R.B. Plastererr Local Union .%No 79, Operative Plailrers and(ement .Masons' International .4s.tioan. .AFL-CIO (Tras Surat Tile &ie·rrazzo Co.. et al). 404 S 116 (1971)107 DECISIONS OF NATIONAL LABOR RELATIONS BOARDan intention to be bound to the terms of the con-tract and that, under Board precedent, it should beheld to have adopted the contract.The Employer denies ever signing any agree-ment with the Respondent, and we are unable toconclude that the Employer has agreed to bebound to the entire Engineers-CCC contract.Absent production of the alleged signed 1961memorandum agreement and in light of the Em-ployer's denial that it exists, there is insufficientevidence to establish that the the Employer everbecame signatory to the 1961 Engineers-CCCagreement.We are also unable to conclude that the Employ-er has adopted the entire contract by its conduct.The evidence does show that at least since 1976 theEmployer has been paying Engineers members itemploys the contractual wage rate, has made alltrust fund payments to the Engineers various fundsas specified in the contract, and has checked offthe contractually mandated dues from the Engi-neers employee members' salaries. However, theevidence also shows that over at least the past 5years, on several occasions, the Employer has re-fused requests made by the Engineers representa-tives that it sign the Engineers-CCC contract, stat-ing it did not want to be bound to the contract inany way. At the same time, the Employer hasasked the Engineers representative to sign a "shortform" agreement covering wages and fringe bene-fits but excluding any clause obligating it to put anEngineer member on the forklift. In addition, theEmployer has consistently negotiated out of anyagreement it has signed any clause obligating it tosubmit jurisdictional disputes to the IJDB, the mostrecent being its subcontract with Baltimore Con-tractors.It is true, as the Respondent contends, that whenan employer manifests through its conduct an in-tention to be bound to the terms of a collective-bargaining agreement it will be held to have adopt-ed that agreement.8Here, however, although theEmployer's conduct in following the terms of thecontract with respect to Engineers members it em-ploys strongly suggests an intention to be bound toits terms, it has consistently acted to negate that in-tention at least with regard to the IJDB provision.In addition, its consistent refusal to sign any agree-ment containing an IJDB clause makes it unlikelythat it intended to be bound to the Engineers-CCCcontract, which does contain such a clause.Accordingly, we find that the Employer has notagreed to be bound by the provisions in the Engi-neers-CCC contract providing for submission of ju-risdictional disputes to the IJDB. On the basis ofa See, eg., Vin James Plastering Company, 226 NLRB 125 (1976).the foregoing, we conclude that this dispute isproperly before the Board for determination pursu-ant to Section 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.The following factors are relevant in making thedetermination of the dispute before us:1. Collective-bargaining agreementsThe Laborers and the Engineers contracts withthe CCC contain provisions requiring signatoryemployers to assign the disputed work to theirUnion. Although we have found that the Employerhas not agreed to be bound by the provision of thecontract providing for submission to IJDB on thebasis of its consistent disclaimers as to that provi-sion, it is not so clear that it has not agreed to bebound to the rest of the contract. Therefore, as-suming without deciding, in the absence of clarify-ing record evidence, that it may be bound to theassignment-of-work provision of the contract, wefind that the contractual assignment factor favorsneither Union. Accordingly, this factor does notfavor an award to either Union.2. Employer past practiceThe Employer has performed numerous masonrysubcontract jobs in the Washington, D.C., area. Itsuniform practice has been to assign the disputedwork to employees represented by the Laborers.Employer practice favors an award to employeesrepresented by the Laborers.3. Economy and efficiency of operationThe record indicates that the forklift is never op-erated for more than 3 or 4 hours each day. Whenthe forklift is not in operation, the Laborers assistthe masons in the performance of their work. Engi-neers, on the other hand, do not perform any ma-sonry work. In addition, Engineers are employedon the basis of a guaranteed 8-hour workday andthus would be paid for a considerable amount ofidle time. Therefore, both of these factors favorawarding the work to employee members of theLaborers.4. Employer preferenceThe Employer has assigned the disputed work toemployees represented by the Laborers and has ex-pressed its preference that the disputed work beperformed by these employees. Employer prefer-108 OPERATING ENGINEERS, LOCAL NOS. 77, ET AL.ence therefore favors an award to employees repre-sented by the Laborers.ConclusionUpon the record as a whole, and after full con-sideration of all the relevant factors involved, weconclude that employees represented by the Labor-ers are entitled to perform the work dispute. Inmaking this determination, we are awarding thework in dispute to the employees of Bricklaying,Inc., who are represented by the Laborers, but notto that Union or its members. Our determination islimited to the particular dispute which gave rise tothis proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of Bricklaying, Inc., who are rep-resented by Laborers' International Union of NorthAmerica, Local Union 74, AFL-CIO, are entitledto perform the work of operating the forklift at theDirksen Senate Office Building construction site inWashington, D.C.2. International Union of Operating Engineers,Local Nos. 77, 77-A, 77-RA, 77-B, 77-C, 77-D,AFL-CIO, is not entitled by means proscribed bySection 8(b)(4)(D) of the Act to force or requireBricklaying, Inc., to assign the disputed work toemployees represented by that labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, International Unionof Operating Engineers, Local Nos. 77, 77-A, 77-RA, 77-B, 77-C, 77-D, AFL-CIO, shall notify theRegional Director for Region 5, in writing, wheth-er or not it will refrain from forcing or requiringthe Employer, by means proscribed by Section8(b)(4)(D) of the Act, to assign the disputed workin a manner inconsistent with the above determina-tion.109